Citation Nr: 1760117	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  10-48 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to January 14, 2014, and in excess of 50 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Ralph J. Bratch, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to September 1975 and from December 1981 to April 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

This case was previously before the Board in June 2014 at which time the claims were remanded for additional development.  At that time, the Board also denied a request for revision based on clear and unmistakable error in a July 2004 rating decision.

The Veteran's PTSD claim was initially granted by the RO in a November 2007 rating decision and he was awarded a 30 percent rating.  Thereafter, in an August 2016 rating decision, the Veteran's PTSD rating was increased by the RO to 50 percent effective January 14, 2014.  Although a higher rating has been assigned by the RO for PTSD, the increased rating matter remains in appellate status as the maximum rating has not been assigned.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In June 2017, the Veteran's representative requested a 90-day extension of time to submit additional evidence and file a brief in support of the appeal.  The Board granted this request in July 2017 and a brief was submitted by the representative in August 2017.


FINDINGS OF FACT

1.  From August 21, 2008 to January 13, 2014, the Veteran's PTSD manifested in occupational and social impairment with reduced reliability and productivity.

2.  From January 14, 2014, the Veteran's PTSD has manifested in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  

3.  From January 14, 2014, the Veteran has been precluded from securing and following substantially gainful employment as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  From August 21, 2008, to January 13, 2014, the criteria for a rating of 50 percent, but not higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2017).

2.  From January 14, 2014, the criteria for a rating of 70 percent, but not higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, DC 9411 (2017).

3.  From January 14, 2014, but not earlier, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

General Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

PTSD Rating Criteria

Under 38 C.F.R. § 4.130, most service-connected mental health disabilities are rated pursuant to the General Rating Formula for Mental Disorders.  Evaluation of a mental disorder requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  Evaluations will be assigned based on all evidence of record that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment shall also be considered, but an evaluation may not be assigned based solely on the basis of social impairment.  38 C.F.R. § 4.126.

Under DC 9411, a 30 percent rating is assigned for PTSD for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

Lastly, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.
PTSD

The Veteran was afforded an October 2008 VA examination in which the examiner diagnosed him with PTSD, polysubstance dependence and substance induced mood disorder.  The Veteran stated he suffers from anxiety, unhappiness and is tense and irritable on a daily basis.  He reported difficulty sleeping and that he wakes up twice a month crying.  He reported thoughts of harming others but that he is able to restrain himself appropriately.  The examiner indicated that the Veteran cannot maintain minimum personal hygiene; however, she also noted no problems with activities of daily living.

The Veteran indicated no history of suicide attempts, although there was the presence of suicidal thoughts.  The Veteran noted vague thoughts of suicidal ideation but denied intention.  The examiner stated the Veteran's symptoms were most likely the result of substance abuse addiction with some mild PTSD.  She noted it was impossible to identify whether the Veteran's alcohol and substance abuse is secondary to his signs and symptoms of PTSD or whether it developed independent of, or prior to, his PTSD.  She noted his substance abuse appeared to be his primary diagnosis and caused the greatest impairment.

Additionally, the October 2008 examiner noted a Global Assessment of Functioning (GAF) score of 60, indicative of moderate symptoms.  She stated without the influence of substance dependence symptoms, she noted it is likely the Veteran's GAF score would increase to approximately 72, indicative of very mild symptoms.  The examiner concluded the Veteran's PTSD caused signs and symptoms that were transient or mild and decreased work efficiency and the ability to perform occupational tasks only during periods of significant stress.  She further stated the Veteran was unemployed due to his inability to find work and his symptoms would only impact occupational functioning if they were to keep him from obtaining abstinence from substances.

VA treatment records show the Veteran did not seek regular psychiatric treatment for his PTSD; however, he did take medication, including Diazepam for many years.  A January 2010 VA treatment record indicated the Veteran was in opioid narcotic therapy and also was not a high risk for suicide.  However, a May 2010 record noted that the Veteran called into the VA Medical Center (VAMC) and berated and cursed at the staff before hanging up.  Thereafter, a May 2013 VA record noted no mood changes, anxiety, depression and no suicidal ideation.  A January 2014 VA treatment record similarly indicated no mood changes, anxiety, depression or suicidal ideation.

The Veteran was then afforded a January 2014 Board videoconference hearing during which he indicated his PTSD symptoms had worsened since the October 2008 VA examination.  His representative indicated he had poor impulse control, difficulty sleeping, anger problems and noted the Veteran's ongoing struggles with alcohol.

Following the hearing, the PTSD claim came before the Board in June 2014 and was remanded so VA could obtain updated VA treatment records, as well as a VA psychiatric examination to determine the current severity of his PTSD.

In an August 2014 VA treatment record, the Veteran reported that he was not seeking mental health treatment and that he was satisfied with the medication he had been prescribed for many years.  No current suicide risk was noted and therefore, no suicide prevention plan was discussed.  Further, no homicidal ideation was noted and the examiner found "No imminent risk of harming self or others."

The Veteran was also afforded a December 2014 VA examination pursuant to the remand.  The examiner diagnosed the Veteran with PTSD, unspecified depressive disorder, mild alcohol use disorder and unspecified opioid-related disorder.  The examiner indicated the Veteran appears to experience significant mood disturbances but that it is impossible to differentiate the symptoms between the different diagnoses.  She stated the Veteran suffers occupational and social impairment with reduced reliability and productivity.

The examiner further noted symptoms of irritable behavior and angry outbursts, hypervigilance, problems with concentration and sleep disturbances.  Additional symptoms included anxiety, panic attacks, mild memory loss, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships and suicidal ideation.  She indicated the Veteran reported feeling suicidal thoughts in recent weeks but he denied current suicidal or homicidal ideation; however, he did report full blown panic attacks once every few weeks.  The examiner noted that overall the Veteran's PTSD appears fairly mild.  She stated his intrusive thoughts related to service would lead to mild to moderate difficulty with concentration at work and his hypervigilance would lead to increased agitation and a slightly guarded presentation.  She further stated the Veteran is not disabled from gainful employment from a mental perspective but would experience interpersonal difficulties and reduced reliability and productivity.

The Veteran's representative submitted an August 2017 brief in which he indicated increased ratings are appropriate based on the Veteran's symptoms exhibited throughout the appeal period.  He noted from February 2008 to June 2014, the Veteran manifested symptoms in the 50 percent to 70 percent range.  He referenced the October 2008 VA examiner which indicated the Veteran is not capable of maintaining minimum personal hygiene, as well as reported episodes of violence and suicidal ideation.  He noted the reported symptoms of anxiety, as well as several panic attacks per month.  The representative also states that the examiner did not provide adequate rationale with regard to the Veteran's alcohol and substance abuse as related to his PTSD.  He contended that the Veteran's problems with alcohol were related and a symptom of his PTSD.

The representative went on to reference the above noted May 2010 VA treatment record which documented the Veteran yelling at personnel at the VAMC.  Further, he noted the December 2014 VA examiner listed suicidal ideation, impaired judgment and difficulty adapting to stressful circumstances.  The Board notes the representative also referenced medical records from March 2016 to December 2016, supporting that the Veteran is limited in his ability to drive, sleep and socially interact.  He concluded the Veteran's substance abuse is related to his service-connected PTSD and a 70 percent rating is appropriate from the date of service connection and further, a TDIU is appropriate from that date.

As noted, the Veteran's PTSD claim was initially granted in a November 2007 rating decision and he was awarded a 30 percent rating.  Following a January 2014 hearing and December 2014 VA examination, the claim was increased to 50 percent by the RO in an August 2016 rating decision.  Thus, the appeal is being reviewed for a rating in excess of 30 percent prior to January 14, 2014, and in excess of 50 percent from that date.

Based on the above evidence, the Board concludes that increased ratings are appropriate throughout the appeal period.  When affording the Veteran reasonable doubt, a rating of 50 percent is warranted from August 21, 2008 to January 13, 2014.  The Veteran's symptomatology for the period is more consistent with occupational and social impairment with reduced reliability and productivity.  Further, the Board finds that an increased rating to 70 percent is warranted from January 14, 2014.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  The Board finds that it was the January 14, 2014 hearing, rather than the December 2014 VA examination, that a factually ascertainable increase to 70 percent was shown.  However, no further increased rating in excess of 50 percent is warranted prior to January 14, 2014, and no rating in excess of 70 percent is warranted from that date.

With regard to the earlier period, the Veteran was afforded the October 2008 VA examination which, in part, led the RO to initially grant service connection for PTSD and award a 30 percent rating.  The Board finds this VA opinion, along with the other evidence during the period, supports an increased rating to 50 percent, including occupational and social impairment with reduced reliability and productivity was exhibited.

The October 2008 examiner indicated psychiatric symptoms related to PTSD, polysubstance dependence and substance induced mood disorder.  She stated that his current symptoms were most likely the result of substance abuse and addiction, with some mild PTSD.  Significantly, symptoms of anxiety, irritability, lack of personal hygiene, thoughts of harming others and vague thoughts of suicidal ideation were noted; however, the Veteran denied suicidal intent.  Although, the examiner noted his substance abuse appeared to be his primary diagnosis and that which caused the greatest impairment, the Board finds an increased rating to 50 percent is supported.  Further, the level of the Veteran's anger level was exhibited in the May 2010 VA treatment record, which documented his call and subsequent yelling and cursing at VA staff.

Thus, from August 21, 2008 to January 13, 2014, the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity, supportive of a 50 percent rating.  However, the Veteran's PTSD did not manifest symptoms of occupational and social impairment with deficiencies in most areas.  Despite the symptoms indicated by the October 2008 examiner, she also noted his PTSD caused signs and symptoms that were transient or mild and decreased work efficiency.  Further, his unemployment, she stated, was due to his inability to find work and his symptoms would only impact occupational functioning if they were to keep him from obtaining abstinence from substances.  While the Board agrees with much of the representative's contentions laid out in the August 2017 brief, it finds a 50 percent rating is most appropriate for the period based on the medical evidence of record.

From January 14, 2014, and when resolving reasonable doubt in the Veteran's favor, the Board finds that an increased rating to 70 percent is warranted.  In the January 2014 hearing, the Veteran and his representative indicated the Veteran had suffered a worsening in the severity of his PTSD symptoms.  This led to the Board's June 2014 remand and the December 2014 VA examination.

The December 2014 examiner's opinion indicated worsening symptoms, including anxiety, panic attacks, mild memory loss, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships and suicidal ideation.  She further noted the Veteran had suicidal thoughts in recent weeks but he denied suicidal or homicidal ideation.  However, she reported he experiences full blown panic attacks once every few weeks, along with partially impaired judgment and intrusive thoughts.  Although the examiner described the Veteran's PTSD as mild, the Board finds that the level of severity of his symptoms, including an increased level of suicidal ideation or thoughts, appears to be more indicative of a 70 percent rating.  Accordingly, a higher 70 percent rating is appropriate from January 14, 2014, as occupational and social impairment with deficiencies in most areas has been shown by the evidence of record.

The Board notes the December 2014 VA opinion is highly probative to support an increase in the Veteran's PTSD symptoms.  Symptomatology should be the primary focus when deciding entitlement to a given disability rating, however, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused the requisite occupational and social impairment.  See Vazquez-Claudio v. Shinseki, 713 F.3d 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).

The Board further notes that the 70 percent rating is effective beginning from the date of the January 2014 Board hearing and not the December 2014 VA examination.  The hearing date is the earliest date the evidence shows the Veteran's PTSD symptoms worsened supporting a 70 percent rating.  See, e.g., Swain v. McDonald, 27 Vet. App. 219 (2015).

Additionally, while the evidence supports an increased rating to 70 percent from January 14, 2014, an even greater increase to a 100 percent rating is not supported.  There is no indication of a gross impairment in thought process, delusions or hallucinations, inappropriate behavior or an inability to perform activities of daily living.  As discussed above, he did express some past suicidal thoughts or ideation but with no intent or plan at any point.  The Board notes the December 2014 examiner stated he reported experiencing fleeting suicidal thoughts in the past but that "He denied suicidal or homicidal ideation."  Overall, his symptoms do not rise to a level of total occupational and social impairment and therefore, a 100 percent rating is not warranted.

In sum, a rating of 50 percent is warranted from August 21, 2008 to January 13, 2014, with a 70 percent rating supported thereafter.  These increases resolve reasonable doubt in the Veteran's favor and even higher ratings for PTSD are not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

TDIU

A TDIU may be assigned where the schedular rating is less than total and when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.16(a).

A veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  Marginal employment is not considered substantially gainful employment and is deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  38 C.F.R. § 4.16(a).

During the October 2008 VA PTSD examination, the Veteran reported that at that time, he was living with his sister due to her health difficulties and was unable to find work.  He indicated he normally worked in sales or administrative functions and enjoyed reading books.  He reported anger problems and that he had been in many fights throughout his life.  He described that his job history included over 40 jobs with his longest job lasting three years as a consultant with an engineering firm.  He indicated his last job was one year prior, doing lawn maintenance, and that he had never been fired, but sometimes had been "let go" due to difficulties at work.  The examiner stated the Veteran was unemployed do to an inability to find work and had a history of unstable employment since his discharge from service.  She further indicated the Veteran's PTSD symptoms would only impact occupational functioning if they were to keep him from obtaining abstinence from substances.

The Veteran underwent a February 2009 VA examination in which he indicated he was unable to work any job due to his right shoulder problems.  The examiner diagnosed him with chronic sprain of the right shoulder and degenerative joint disease of right acromioclavicular joint with chronic pain and limited range of motion of the right shoulder joint.

At the January 2014 Board hearing, the representative stated he had 57 jobs since he left service and his PTSD impaired his ability to form effective relationships.  The Veteran stated he worked for two months at a gas station three years prior and could not perform the work, including mopping, due to his right shoulder disability.  He indicated that he also had difficulty dealing with the public due to his PTSD.  He indicated after his first service period he became a police officer and that his highest level of education was high school.

During the December 2014 VA PTSD examination, the examiner indicated the Veteran suffers occupational and social impairment with reduced reliability and productivity.  She stated the Veteran had not worked in several years and that he was fired due to his disposition and losing his temper, although he quit rather than be let go.  He noted that he had been let go of several jobs due to losing his temper.  As noted above, an increase in the Veteran's psychiatric symptoms were indicated, including disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances, including work or a work like setting.  The examiner stated the Veteran is likely to experience angry outbursts and agitation in response to critical feedback from employers and/or coworkers at work due to his PTSD symptoms.  She noted his intrusive thoughts related to past military trauma would lead to mild to moderate difficulty with concentration at work; his state of hypervigilance would likely lead to increased agitation and a slightly guarded presentation; and he is expected to engage in social withdrawal behaviors as a result of PTSD symptoms.  However, she concluded the Veteran is not completely disabled from gainful employment from a mental perspective.

The Veteran was afforded an August 2016 tinnitus VA examination in which the examiner indicated the Veteran has no functional limitations due to his tinnitus.  He was also afforded a September 2016 right shoulder VA examination in which he reported he had been unable to work due to progressive right shoulder pain and the degenerative changes of his acromioclavicular joint.  The Veteran indicated his last job six years prior was stocking shelves and that he had to stop due to his shoulder condition and problems performing the physical nature of the job.

The Board notes the Veteran's representative also submitted an August 2017 brief which contends the Veteran is unemployable due to his service-connected disabilities from February 15, 2008 to the present.  He noted the Veteran's impairments were responsible for his permanent loss of employment.

The Board finds that the evidence supports that the Veteran's service-connected disabilities in combination, preclude him from securing or following a substantially gainful occupation, since January 14, 2014, the date of the Board hearing.  This is particularly so when reasonable doubt is resolved in his favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board notes that the most recent PTSD examiner in December 2014 found that the Veteran has severe symptoms but is not totally disabled from gainful employment due to his PTSD.  She noted he would experience reduced reliability and productivity but does not appear to be completely impaired from a mental health perspective.   However, the evidence overall indicates that his PTSD symptoms worsened at that time and that his symptoms prevented him from any employment.  As the January 2014 Board hearing supports a worsening in his PTSD symptoms, the Board finds he is precluded from securing or following a substantially gainful occupation since January 14, 2014.  Additionally, with regard to his right shoulder disability, the Veteran has a high school education.  He reported he had not worked in approximately six years and his last two jobs were stocking shelves, which was prevented by his right shoulder symptoms.

Therefore, the Board finds that a TDIU is warranted from January 14, 2014.  The Veteran cannot perform much physical work due to his right shoulder disability and the severity of his PTSD symptoms prevents all other work.  On this basis, the Board finds that the most probative evidence, after resolving all reasonable doubt in the Veteran's favor, establishes that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities from January 14, 2014, the date of the factually ascertainable increase of PTSD, but not earlier.  The schedular criteria under 38 C.F.R. § 4.16(a) have also been met from that time.  Thus, a TDIU is warranted from that date.


ORDER

From August 21, 2008 to January 13, 2014, a rating of 50 percent, but not higher, for PTSD is granted, subject to the laws and regulations governing the payment of monetary awards.

From January 14, 2014, a rating of 70 percent, but not higher, for PTSD, is granted, subject to the laws and regulations governing the payment of monetary awards.

From January 14, 2014, a TDIU is granted, subject to the laws and regulations governing the payment of monetary awards.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


